Opinion by
Tilson, J.
It was stipulated that certain items of the merchandise consist of hats known as harvest hats similar in all material respects to those the classification of which was involved in Caradine Hat Co. v. United Stales (9 Cust. Ct. 69, C. D. 664). Accepting this stipulation as a statement of fact, those items imported or withdrawn from warehouse prior to February 1, 1936, were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), Tariff Act of 1930, and those imported or withdrawn from warehouse subsequent to said date, were held dutiable at 12)4 percent under said paragraph, as modified by the Nether*228lands Trade Agreement (T. D. 48075). Other items of the merchandise stipulated to consist of hats in chief value of straw, etc., not blocked or trimmed, and not bleached, dyed, colored, or stained, similar to those the subject of United States v. Armand Schwab & Co. (30 C. C. P. A. 72, C. A. D. 218) were held properly dutiable at 25 percent under paragraph 1504 (b) (1).